2 U.S. 400
2 Dall. 400
QUALIFICATION of Counsellors and Attorneys
February Term, 1791.

1
The court being met at Philadelphia, the seat of the Federal government, it was


2
Ordered, That the counsellors and attornies, admitted to practice in this court, shall take either an oath, or, in proper cases, an affirmation, of the tenor prescribed by the rule of this court on that subject, made in February term, 1790.*


3
After qualifying a number of counsellors and attornies, the court adjourned. sine die.



*
 See ant. p. 399.